Campbell, J.,
delivered the opinion of the court.
The demurrer to the second plea was properly overruled. The averment it contains, that the defendant applied his money to the payment of the debts of the plaintiff’s intestate, in pursuance of an agreement with her that such payment should operate as a payment of his debt to her as administratrix, takes the case out of the operation of the rule declared in the cases of Mellen v. Boarman, 13 S. & M. 100, and Bales v. Hyman, 57 Miss. 330. The payment by the defendant of debts of the plaintiff’s intestate, which she as administratrix was bound to pay, by her authority and at her request, was equivalent to paying her the money due her from the defendant. If the defendant had paid to the plaintiff the amount of his note, and she had immediately delivered the money to him as her agent to pay debts of her intestate with it, the note would be held to have been discharged. It would have been an idle ceremony for the defendant to have handed the plaintiff the money and instantly to have received it back, to be devoted to the *205payment of debts desired by the plaintiff to be paid with it; and it was competent for the plaintiff to direct the defendant, who was her agent in the business of the administration, instead of paying the money into her hands, to devote it to the purpose to which it was by law appropriable, and should have been appropriated, if she had received it. Obeying such direction was a payment to her, and' discharged the note.
A consideration of the competency of the “ register of claims,” as evidence of the probation of the claims against the estate paid by the defendant, is rendered unnecessary by the admitted fact that the plaintiff had recognized the claims paid by the defendant as proper ones, and had used them as vouchers in her settlement, and obtained credit for them. In this state of case she cannot question their validity as demands against the estate. We shall not disturb the finding of the jury on the facts.
Judgment affirmed.